DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Application is assigned an effective filing date of 8/24/2017 based on application filing date, and applicant is Micron Technology, Inc. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered. Claims 1-9, 11, 12, 14, 15, 28 and 29 are pending and considered below. Claims 16-27 were withdrawn from consideration as being drawn to a non-elected invention. 
Response to Arguments
Applicant’s arguments filed 7/29/2021 w have been fully considered and are persuasive.  The prior art of record does not teach a device with a tiered staircase structure where the contact extends through a carbon doped silicon nitride layer and a dielectric layer and extends into but not through the conductive level of each of the tiers. (Hashimoto etches entirely through the conductive in figure 12B) layer. Therefore, the rejection has been withdrawn.

Election/Restrictions
Claims 1-9, 11, 12, 28 and 29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/22/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-9, 11, 12, 14-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
As for claim 1, the prior art does not teach or make obvious a device with a tiered staircase structure where the contact extends through a carbon doped silicon nitride layer and a dielectric layer and extends into but not through the conductive level of each of the tiers.
As for claim 22, the prior art does not teach or make obvious the method of making the semiconductor device of claim 1. 
As for claim 29, the prior art does not teach or make obvious the semiconductor device of claim 29 wherein the carbon-doped silicon nitride etch stop layer extends perpendicularly from an uppermost dielectric level of the staircase structure.
The other allowed claims depend from novel claims and carry the novel feature of the parent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893